Citation Nr: 1212102	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for sciatica.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to sleep apnea.

5.  Entitlement to service connection for hypertension, to include as due to diabetes mellitus, type II.

6.  Entitlement to service connection for elevated cholesterol, to include as due to diabetes mellitus, type II.

7.  Entitlement to service connection for a psychiatric disorder, to include depression, to include as due to diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1980 and from December 1981 to June 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for hepatitis B, entitlement to service connection for sciatica, entitlement to service connection for sleep apnea, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for hypertension, and entitlement to service connection for a psychiatric disorder are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Elevated cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

Elevated cholesterol is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for elevated cholesterol, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, a letter dated in September 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Veteran's service treatment records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran was not provided with a VA examination addressing the etiology of his elevated cholesterol, an examination was not warranted in this case, as the evidence does not show a diagnosis of a disorder for which service connection could be granted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran asserts that service connection is warranted for elevated cholesterol, to include as due to diabetes mellitus, type II.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Review of the record reveals that the Veteran has a history of elevated cholesterol and hyperlipidemia.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

While the evidence shows the Veteran has a history of elevated cholesterol and hyperlipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). 

In sum, elevated cholesterol and hyperlipidemia are merely laboratory findings, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for elevated cholesterol and hyperlipidemia is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for elevated cholesterol and hyperlipidemia, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for elevated cholesterol is denied.


REMAND

I.  Hepatitis B

Review of the Veteran's service treatment records show laboratory findings of reactive Hepatitis B surface antigen and Hepatitis B core antibody during service with symptoms including jaundice, fatigue, and headaches.  The service treatment records describe a history of hepatitis B.  In a June 2006 medical statement, M.S., M.D. reported that the Veteran had a past diagnosis of hepatitis B, but that there was no evidence of an active disease.  

Although the Veteran may not have current symptoms indicating that his hepatitis B is active, a VA examination is necessary to determine whether the Veteran's inservice history of hepatitis B represents a chronic disease which may be in a dormant state at this time or whether the Veteran's inservice history of hepatitis B resulted in residuals.  

II.  Sciatica

Review of the Veteran's claims file reflects that he has not been afforded a VA examination which addresses the etiology of his sciatica.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. 79.  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

The Veteran's claims file reflects a June 2006 private medical treatment letter, which notes a diagnosis of sciatica, which was asymptomatic.  The claims file also shows numerous inservice diagnoses of and treatment for sciatica and right buttock pain.  In a January 2008 notice of disagreement, the Veteran reported that he still had pain in the right buttock, and indicated that he had pain since service, but that he stopped seeking medical treatment for it because his Navy doctors told him that there was no cure for the disease.  

Although there is no medical evidence of record proving a link between the Veteran's inservice sciatica and his current symptoms, the Board finds that the Veteran's statement noting continued symptoms of right buttock pain and sciatica meet the low threshold described in McLendon.  Thus, the RO should provide the Veteran with a VA examination addressing the etiology of any current sciatica.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

III.  Sleep Apnea

The Veteran's claims file shows that he was first diagnosed with obstructive sleep apnea following a July 2004 sleep study.  Nevertheless, in a January 2008 notice of disagreement, the Veteran provided credible statements that during service, he experienced symptoms similar to his current symptoms of sleep apnea, including loud snoring, irritability, and short temper.  He reported his belief that he had sleep apnea during service, but that it was not properly diagnosed at that time.  Review of the Veteran's service treatment records is negative for findings of sleep apnea.  However, in a February 1990 report of medical history, the Veteran reported a history of frequent trouble sleeping.  

Based on the Veteran's credible lay statements of inservice symptomatology, the Board concludes that a VA examination is warranted to determine whether the Veteran's inservice symptoms support a finding that he had sleep apnea during service and whether the Veteran's current sleep apnea is related to his symptoms during active duty service.

IV.  Diabetes Mellitus, Hypertension, Depression

With regard to the Veteran's claim for entitlement to service connection for diabetes mellitus, that claim is intertwined with the Veteran's claim for entitlement to service connection for sleep apnea, as the Veteran contends that his diabetes mellitus was caused by his sleep apnea.  See Smith v. Gober, 236 F. 3d 1370, 1372   (Fed. Cir. 2001) (stating that "because the underlying facts of the two claims are so intimately connected, we conclude that, in the interest of judicial economy and avoidance of piecemeal litigation, they should be appealed together").  Similarly, the Veteran's claims of entitlement to service connection for hypertension and depression are intertwined with his claim for entitlement to service connection for diabetes mellitus, because he alleges that his hypertension and depression are due to his diabetes mellitus, type II.  Id.  Thus, as the Veteran's claim of entitlement to service connection for sleep apnea is remanded for additional development, the claim of entitlement to service connection for diabetes mellitus must be remanded and readjudicated along with the claim for sleep apnea.  Likewise, the Veteran's claims of entitlement to service connection for hypertension and depression must be readjudicated along with his claim for entitlement to service connection for diabetes mellitus.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine whether his history of hepatitis B noted during service resulted in a chronic disease, and if so, whether it is related to his active duty service.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  After a thorough review of the evidence of record, to include the Veteran's statements, the medical evidence, including all service treatment records, and a discussion of each, the examiner must state whether the Veteran currently has hepatitis B and whether it is related to his military service.  The VA examiner must address the inservice laboratory findings of hepatitis B surface antigen and hepatitis B core antibody, as well as the reports of a history of hepatitis B in the discussion of whether the Veteran currently has hepatitis B, and if so, whether it is a chronic disease.  The examiner must also state whether there are any residuals of the Veteran's inservice hepatitis B.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his sciatica.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  After a thorough review of the evidence of record, to include the Veteran's statements as to continuing sciatic pain since service discharge, the medical evidence, including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's current sciatica was incurred in or aggravated by his active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded an appropriate VA examination to ascertain the etiology of the Veteran's sleep apnea.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  After a thorough review of the evidence of record, to include the Veteran's statements that he experienced symptoms during service, including loud snoring, irritability, short temper, and trouble sleeping, the medical evidence including all service and post service treatment records, and a discussion of each, the examiner must state whether the Veteran's current sleep apnea is related to his active duty service and the symptoms therein.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

5.  All VA examination reports obtained must be reviewed by the RO to ensure that they are in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


